t c memo united_states tax_court robert d grossman jr petitioner v commissioner of internal revenue respondent docket nos filed date petitioner p claims that two of the concessions that the commissioner made in p's wife's w's dockets are applicable to p's dockets for purposes of the rule_155_computations in his dockets held the concessions that the commissioner made in w's dockets are not applicable to p's dockets robert d grossman jr pro_se stephen l braga eric f horvitz and miriam l fisher this opinion supplements our previously filed memorandum findings_of_fact and opinion in grossman v commissioner tcmemo_1996_452 filed date miriam l fisher was given leave to withdraw as counsel in these dockets after petitioner’s first memorandum of law was filed and did not have any responsibility for petitioner’s final continued for petitioner john c mcdougal for respondent supplemental memorandum opinion chabot judge this matter is before us on the parties’ dispute as to entry of decision pursuant to rule regarding the additions to tax under section substantial_understatement_of_income_tax for and sec_6653 fraud for our opinion in these cases grossman v commissioner tcmemo_1996_452 primarily concerned whether petitioner a tax attorney committed fraud by failing to report constructive dividends after causing a group of closely held corporations to pay for his family's vacation trips in that opinion we held petitioner liable for fraud additions to tax for and also we concluded that petitioner conceded the sec_6661 addition_to_tax for continued memorandum of law unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are to sections of the internal_revenue_code of or the internal_revenue_code_of_1986 as in effect for the respective years in issue background petitioner and his then-wife betsy grossman hereinafter sometimes referred to as betsy filed joint tax returns for and respondent issued a joint notice_of_deficiency to petitioner and betsy for and several other years and another joint notice_of_deficiency for petitioner and betsy filed separate petitions with respect to these notices of deficiency petitioner’s and betsy’s dockets were consolidated and set for trial shortly before the scheduled trial the commissioner and betsy reached settlement agreements these agreements were filed as stipulations of settled issues petitioner’s dockets were then reset for trial at a later date they were tried and briefed and tcmemo_1996_452 was issued betsy is the only petitioner in docket no the stipulation of settled issues in that docket includes the following with respect to all adjustments in the commissioner’s notice_of_deficiency for the parties stipulate to the following terms of settlement betsy agrees not to further contest the commissioner’s determination that during taxable_year betsy and her husband robert d grossman jr received additional taxable_income in the form of personal travel_expenses paid_by markette corporation in the amount of dollar_figure which was not reported on the joint income_tax return filed by betsy and her husband for that year in the event it is established or agreed by the parties in robert d grossman jr ’s tax_court case docket no that any of the travel_expenses referred to in paragraph above were incurred primarily for the benefit of markette corporation and did not constitute income reportable on their joint_return the commissioner agrees to reduce the deficiency and additions to tax herein agreed to by betsy by corresponding amounts betsy agrees to the imposition of the additions to tax under sec_6653 and sec_6653 for in the respective amounts of percent of the amount calculated under that section on the deficiency as determined under paragraph sec_1 through above the commissioner concedes the balance of the addition_to_tax under sec_6653 when the decision in docket no becomes final betsy and the commissioner will submit to the court a stipulated decision giving effect to the above- described settlement betsy is the only petitioner in docket no the stipulation of settled issues in that docket includes the following with respect to all adjustments in the commissioner’s notice of deficiencies for and the parties stipulate to the following terms of settlement betsy agrees not to further contest the commissioner’s determination that during taxable years and betsy and her husband robert d grossman jr received additional taxable_income in the form of personal travel_expenses and medical expense reimbursements paid_by markette corporation in the respective total_amounts of dollar_figure dollar_figure and dollar_figure which was not reported on the joint income_tax returns filed by betsy and her husband for those years we do not express any view in the instant opinion as to whether the parties’ agreement in betsy’s docket regarding the partial concessions of the fraud addition_to_tax can be given effect in precisely the form in which the agreement was made in the event it is determined or agreed by the parties in robert d grossman jr ’s tax_court case docket no that any of the travel_expenses referred to in paragraph above were incurred primarily for the benefit of markette corporation and did not constitute income reportable on their joint_return the commissioner agrees to reduce the deficiencies and additions to tax herein agreed to by betsy by corresponding amounts the parties agree to settle the income_tax case for said years and for an assessment against betsy of percent of the deficiencies determined under paragraph sec_1 through above the commissioner agrees to concede the addition_to_tax under sec_6661 for taxable_year when the decision in docket no becomes final betsy and the commissioner will submit to the court a stipulated decision giving effect to the above- described settlement discussion petitioner contends that he is entitled to the benefit of two of the concessions that the commissioner made in the stipulations of settled issues in betsy’s dockets as follows thirty-five percent of the addition_to_tax under sec_6653 stipulation in betsy’s docket and all of the addition_to_tax under sec_6661 stipulation in betsy’s docket these two concessions are hereinafter sometimes collectively referred to as the claimed concessions petitioner maintains that in light of the preambles of the stipulations of settled issues of betsy’s dockets the literal language of the claimed concessions applies to him and respondent should be held to the claimed concessions respondent contends that the concessions that the commissioner made in the stipulations of settled issues in betsy’s dockets do not have any bearing on the disposition of the issues in petitioner’s dockets we agree with respondent the compromise and settlement of tax cases is governed by general principles of contract law 108_tc_320 in 52_tc_420 we stated that a compromise is a contract and thus is a proper subject of judicial interpretation as to its meaning in the light of the language used and the circumstances surrounding its execution citations omitted where petitioner and betsy are liable for the same item a payment by one in effect extinguishes the obligation of the other to make the same payment thus betsy’s agreements with the commissioner may ultimately affect how much petitioner may be called on to pay however this consequence of payment of liability by one of the jointly liable taxpayers does not affect the deficiency redeterminations that we enter in the case of the other jointly liable taxpayer 98_tc_383 in the instant cases we deal only with the decisions to be entered in petitioner’s dockets and not with the amounts that petitioner may be called on to pay in dorchester indus inc v commissioner t c pincite we stated quoting manko v commissioner tcmemo_1995_10 that for almost a century it has been settled that voluntary settlement of civil controversies is in high judicial favor 216_us_582 171_us_650 a valid settlement once reached cannot be repudiated by either party and after the parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake 90_tc_315 42_tc_110 however a court will not force a settlement on parties where no settlement was intended 419_f2d_1197 d c cir when we examine the language used and the surrounding circumstances we see that the stipulations of settled issues in betsy’s dockets are styled betsy s grossman petitioner and show the docket numbers of betsy’s dockets in the headings they do not show petitioner’s name or the docket numbers of his cases in their headings although betsy’s petitions result from joint notices of deficiency betsy’s dockets deal only with betsy’s deficiencies and not with petitioner’s deficiencies the stipulations of settled issues in betsy’s dockets purport to be agreements between the parties in those dockets petitioner is not and never was a party in those dockets in the context of the foregoing the simplest and most direct interpretation of betsy’s and the commissioner’s stipulations as to the sec_6653 addition for and the sec_6661 addition for is that the stipulations establish and limit betsy’s liabilities and not petitioner’s liabilities see supra note in quinones v commissioner tcmemo_1988_269 an opinion to which petitioner has drawn our attention we dealt with a situation in which the taxpayer and the commissioner agreed to a settlement of the case before the court a condition of that settlement was that the commissioner act in a specified manner with regard to a related dispute with another taxpayer the commissioner’s counsel apparently decided that he had made a bad bargain for his client and moved to vacate the stipulated decision in the case before the court we denied the motion thus it is clear that a settlement in a case before the court can have as part of the contract an agreement as to treatment of a different taxpayer in a different dispute however in quinones it was plain from the exchange of letters that constituted the parties’ agreement that resolution of the other dispute was part of the quid pro quo of the agreement in contrast we search in vain through the claimed concessions for any reference to petitioner or the instant cases indeed the only references to petitioner or the instant cases that appear in the stipulations of settled issues in betsy’s dockets are those that relate to betsy’s entitlement to the benefit of certain matters if these matters are resolved in petitioner’s favor in petitioner’s dockets the clear textual presence of an agreement to give betsy the benefit of certain possible successes by petitioner and the clear textual absence of an agreement to give petitioner any benefit of any successes by betsy bolsters our conclusion that the text of the stipulations in betsy’s dockets does not contain any hidden or implied benefits for petitioner petitioner maintains that here respondent with full knowledge that petitioner was covered by the same notices of deficiency entered into the agreements with betty grossman which by their plain and unambiguous terms and without limitation conceded certain adjustments ‘with respect to’ petitioner’s deficiency_notice we read the stipulations of settled issues in betsy’s dockets as dealing with or providing rules for resolution of only betsy’s liabilities with respect to the notices of deficiency with petitioner’s liabilities being referred to only insofar as betsy and the commissioner agreed was appropriate in determining betsy’s liabilities thus we do not read the stipulations of settled issues in betsy’s dockets as providing any concessions with regard to petitioner’s liabilities for the sec_6653 addition for or the sec_6661 addition for petitioner contends that we should prevent respondent from taking inconsistent positions in his and betsy’s cases petitioner relies on our analysis in 105_tc_324 in focusing on our determination in cluck to hold a taxpayer to the stipulation that the taxpayer’s husband had entered into in an earlier proceeding petitioner overlooks the setting of cluck in the earlier cluck proceeding the taxpayer’s husband as executor of his mother’s estate had stipulated to a dollar_figure date-of-death fair_market_value of property included in the estate decision was entered in that estate_tax case on the basis of this settlement stipulation and the taxpayer’s husband’s inherited portion of that property amounted to dollar_figure cluck v commissioner t c pincite the taxpayer’s husband then sold the property id pincite the taxpayer and her husband filed separate tax returns for the year of the sale but filed a joint tax_return for a year to which a claimed net_operating_loss was carried id pincite for purposes of determining the amount of the claimed net_operating_loss_carryover to the joint tax_return year it became important to determine the taxpayer’s husband’s gain_or_loss on the sale of the inherited property in cluck the taxpayer contended that her husband’s basis in the inherited property was really dollar_figure and not the dollar_figure that would have resulted from the settlement of the estate_tax case id pincite the duty_of_consistency stops a party from unfairly benefiting from that party’s own error or omission under certain circumstances in cluck we held that the taxpayer’s husband would be precluded by the duty_of_consistency from contending that he had a basis in the inherited property of more than the dollar_figure amount used in settling the estate_tax litigation id pincite we then went on to hold that the taxpayer should be bound by her husband’s stipulation in the circumstances of that case in the instant cases we do not find and petitioner does not contend that respondent has benefited fairly or unfairly by the stipulations in betsy’s dockets as to the claimed concessions as a result cluck is irrelevant to the instant cases except by way of contrast finally petitioner contends that our recent court-reviewed opinion in 108_tc_320 supports his contention that respondent’s counsel-- must live with the words he drafted in stipulations filed with the court regardless of his intention unless respondent’s counsel can show extreme facts which would entitle him to avoid a judgment respondent does not seek in these proceedings to repudiate the stipulations of settled issues in betsy’s dockets we do not in our determination herein relieve respondent of any of those stipulations we merely conclude that under the language of those stipulations petitioner is not entitled to the claimed concessions we so hold decisions will be entered in accordance with respondent’s rule_155_computations the foregoing resolves the dispute as to both of the claimed concessions in addition sec_6653 provides that the fraud addition_to_tax does not apply to a spouse on a joint tax_return unless some part of the underpayment is due to that spouse’s fraud thus a determination of one spouse’s fraud liability may well be different from a determination as to the other spouses’s fraud liability e g 56_tc_213
